DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending for examination.  Claim 20 was cancelled in claim amendments filed 06/03/2022.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jared L. DuJack (Registration No. 72,646) on 09/12/2022.
The application has been amended as follows:

1. A method for identifying and evaluating common cause failures of system components of a technical system and controlling the system components, comprising:
providing functional descriptions of the system components from a local memory of respective components or from a remote data storage or database;
automatically generating, by a processing unit, at least one analytical artifact for at least one applied system evaluation criterion based on the functional descriptions of the system components, wherein the at least one analytical artifact comprises a fault tree and/or a Markov chain;
processing the at least one analytical artifact and machine readable system related spatial data, topological data, and/or machine readable system related lifecycle data to analyze automatically a susceptibility of the system components to common cause failure based on common cause failure influencing factors; and
controlling the system components based on the processed at least one analytical artifact;
wherein a quantitative common cause failure result is calculated on the basis of a machine readable common cause failure model provided for common cause failure influencing factors; and
wherein at least one countermeasure is automatically triggered in response to the calculated common cause failure result, the at least one countermeasure being a technical measure selected from the group consisting of switching from a first sub-system to a second sub-system, segregating one or more of the system components, using different cable ducts, switching from a first component of the system components to a second component of the system components wherein the second component uses 

17. A system for identification and evaluation of common cause failures of a technical system of interest comprising system components, and for controlling the technical system of interest, the system comprising:
a database which stores a digital twin of the technical system of interest including machine readable system related spatial data, topological data, and/or machine readable system related lifecycle data; and
a processing unit adapted to
	- obtain functional descriptions of the system components from the database and to process the functional descriptions to automatically generate at least one analytical artifact for the technical system of interest for at least one applied system evaluation criterion, wherein the at least one analytical artifact comprises a fault tree and/or a Markov chain,
	- process the at least one analytical artifact and the machine readable system related-spatial data, the topological data, and/or the machine readable system related lifecycle data to automatically analyze a susceptibility of the system components of said technical system of interest to common cause failures based on common cause failure influencing factors, and
	- control the system components based on the processed at least one analytical artifact;
wherein the processing unit comprises at least one processor adapted to calculate a quantitative common cause failure result on the basis of a machine readable common cause failure model provided for common cause failure influencing factors; and
wherein at least one countermeasure is automatically triggered in response to the calculated common cause failure result, the at least one countermeasure being a technical measure selected from the group consisting of switching from a first sub-system to a second sub-system, segregating one or more of the system components, using different cable ducts, switching from a first component of the system components to a second component of the system components wherein the second component uses 


Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…processing the at least one analytical artifact and machine readable system related spatial data, topological data, and/or machine readable system related lifecycle data to analyze automatically a susceptibility of the system components to common cause failure based on common cause failure influencing factors; and…”
Claim 17: “…process the at least one analytical artifact and the machine readable system related spatial data, the topological data, and/or the machine readable system related lifecycle data to analyze automatically a susceptibility of the system components of said technical system of interest to common cause failures based on common cause failure influencing factors, and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114